 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDT. E. Mercer Trucking Co.andOil,Chemical&Atomic Work-ers InternationalUnion,AFL-CIO,Petitioner.CaseNo.23-RC-1735.August 17, 1962SUPPLEMENTAL DECISION, DIRECTION, AND ORDEROn August 21, 1961, the Board issued the Decision and Direction ofElection herein,' finding that certain classifications of employees oftheEmployer,Mercer,constitutedan appropriate collective-bargaining unit; and directing an election among such employees,including those employees who, although engaged in a strike againstMercer, retained their employee status during the eligibility period.The election was duly held on September 15, 1961, but was incon-clusive because of the number of challenged ballots.On December 11, 1961, the Regional Director for the Twenty-thirdRegion issued his supplemental report on challenged ballots, findingthat the election resulted in 24 votes for and 39 against the Petitioner,with 29 ballots being challenged.He recommended that the Boardoverrule 19 of the 29 challenges and sustain the remaining 10.Exceptions were filed by the Employer and the Petitioner with re-spect to the Regional Director's disposition of 27 of the challenges.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a 3-memberpanel [Chairman McCulloch and Members Leedom and Fanning.The principal issue in this case is the Regional Director's dispositionof the challenged ballots of the 25 strikers.He found that the strikehad commenced less than 12 months before the election date, and thatthe strikers continued to participate in the strike and the accompany-ing picketing although many of them had obtained other employment.But he concluded that seven of the strikers were not eligible to votebecause their other employment was substantially equivalent to thejobs they had at Mercer and they did not advise their new employerthat they intended to return to Mercer at the end of the strike.On theother hand, he found that the remaining 18 were eligible to vote be-cause- their other employment was not substantially equivalent to thejobs they had at Mercer, or they had received no other employment atall.The criteria for determination of a striker's eligibility to vote havebeen reexamined in the recent decision inPacific Tile and PorcelainCo.'In that case we held that a striker will be presumed to retain his1Not reported in published volumes of the Board'sDecisions and Orders2No issue was raised to the rulings that McLish was andAlford wasnot eligibleto vote,and these rulings are accordingly adopted1137 NLRB 1358138 NLRB No. 22 T. E. MERCER TRUCKING CO.193voting eligibility notwithstanding his acceptance of new employmentunless the party challenging his vote affirmatively shows by objectiveevidence that the striker has abandoned his struck job.No such affirmative showing was made in this case. Accordingly, weshall direct that all 25 of these challenged ballots be counted 4 andalso that the challenged ballot of McLish but not that of Alford, beopened and counted.There remain for consideration two further challenged ballots, castby alleged supervisor, Seeliger, and alleged guard, Bishop.The Em-ployer's exceptions raise substantial and material issues 'of fact withrespect to these two voters.Accordingly, if the ballots directed to becounted herein result in an inconclusive election in view of these tworemaining challenges, further proceedings will be held as hereinafterdirected to resolve such issues.[The Board directed that the Regional Director for the Twenty-thirdRegion shall, on September 4, 1962, open and count all the challengedballots except those of Hugh Alford, Dave Bishop, and RichardSeeliger, and thereafter serve upon the parties a revised tally of bal-lots, including the count of the challenged ballots; should the resultsof the election be conclusive, he will issue an appropriate certification.[The Board ordered that if the abovementioned challenged ballotsdo not result in a conclusive election in view of the remaining chal-lenges to the ballots of Dave Bishop and Richard Seeliger, the Re-gional Director provide for a hearing before a hearing officer to bedesignated by the Regional Director for the purpose of determiningthe eligibility of Dave Bishop and Richard Seeliger to vote in theelection.[The Board further ordered that if a hearing is held the hearingofficer designated for the purpose of conducting the hearing serve uponthe parties a report containingresolutionsof the credibility of wit-nesses, findings of fact, and recommendations to the Board as to thedisposition of said challenges.Within the period provided for in theBoard's Rules and Regulations, any party may file with the BoardinWashington, D.C., an originaland six copies of exceptions. Im-mediatelyuponthe filing of such exceptions the party filingshall servea copyuponeach of the other parties and shall also file a copy withthe Regional Director. If no exceptions are filed, the Board willadopt the hearing officer's recommendations.]'We had no merit in the Employer'sargument that the picketing was for the solepaipose of establishing voting eligibility and was abandoned immediately after the elec-tion.As noted,thePacific Tilepresumption is dispositive of this case.Moreover, thecrucial factor relevant here is the status of the voter prior to the election, not thereafter.